Citation Nr: 1235894	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to April 1982, from February 1991 to October 1991, from January 2003 to October 2003, and from October 2009 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2012, a video conference hearing was conducted before the undersigned Veterans Law Judge; and a transcript of the hearing is in the claims file.  At that time, the Veteran waived RO consideration of pertinent evidence added to the record subsequent to the issuance of the last supplemental statement of the case.  38 C.F.R. § 20.1304 (2011).  

The issue on appeal has been recharacterized to properly reflect the Veteran's variously diagnosed psychiatric disorders during the course of this appeal.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In November 2010, the Veteran filed claims seeking service connection for traumatic brain injury, memory loss, balance problems, headaches, sleep disorder, skin rash of the right hand, and a bilateral foot disorder.  These claims do not appear to have been adjudicated by the RO, and they are referred to the RO for appropriate action.


FINDING OF FACT

Currently-diagnosed psychiatric disorders, including posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder without agoraphobia, cannot be reasonably disassociated from his military service.

CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp.); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran served on active duty in the Army from October 1975 to April 1982, from February 1991 to October 1991, from January 2003 to October 2003, and from October 2009 to December 2010.  His service personnel records reveal that he served in the Persian Gulf in support of Operation Desert Shield/Storm from February 1991 through September 1991; and in Afghanistan from December 2009 through October 2010.  An October 2010 treatment report noted his complaints of ringing in his ears after an incoming rocket attack.

In June 2005, the Veteran filed his present claim seeking service connection for a disorder manifested by night sweats and sleepless nights.  He attributed this condition to his exposure to stressful events while serving in the Persian Gulf in 1991, and in Afghanistan in 2010.  Specifically, he testified and submitted statements claiming he had to travel along very dangerous stretch of road known as Death Valley Road during his first tour of duty in support of Operation Desert Storm.  He also reported having been exposed to Scud-missile and gas attacks.  During his tour of duty in Afghanistan, he reported having been exposed to enemy mortar and rocket fire, as well as sniper attacks, and essentially lived in constant fear of such an attack while serving there.

Post-service treatment reports reveal multiple psychiatric diagnoses, including PTSD, major depressive disorder, and panic disorder without agoraphobia.  

A March 2006 statement from the Veteran's spouse noted a dramatic change in the Veteran following his military service.  Upon his return from Persian Gulf in 1991, he exhibited psychiatric symptoms, including nightmares, night sweats, irritability, and social isolation.

In May 2006, a VA examination for PTSD was conducted.  The VA examiner noted the Veteran's complaints of night sweats and sleepless nights, which he indicated began within a few months after having returned home from Operation Desert Storm.  The Veteran reported having intrusive thoughts about his military service, and also experienced frequent periods of depression.  As for his military service, the Veteran reported having to travel along a road in Kuwait, referred to as "death valley" because it was littered with bodies, many still in scorched vehicles, and smelled of burnt flesh.  He also reported having been exposed to multiple SCUD attack warnings.  Following a mental status examination, the VA examiner diagnosed the Veteran with PTSD.  The VA examiner further stated that while the Veteran's traumatic experiences did not involve actual combat, they did impact the Veteran in an intense and fairly persistent way.  

A May 2006 private psychiatric report noted the Veteran's inservice history of travelling on what became known as Death Valley Road.  The report listed a diagnosis of PTSD, severe and chronic, and noted the private physician's opinion that this condition was the result of his military service.  

Subsequent VA treatment reports revealed ongoing treatment for and diagnoses of PTSD.  

In July 2011, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's exposure to SCUD missile and gas attacks during Operation Desert Storm.  It also noted the Veteran's exposure to enemy mortar and rocket fire, as well as sniper attacks, while serving in Afghanistan.  Following a mental status examination, the report concluded with diagnoses of PTSD and panic disorder without agoraphobia.  The VA examiner noted that the Veteran "was certainly exposed to formidable traumatic stressors that included fear of hostile military activity and/or terrorist activity."  The VA examiner further opined that the Veteran's PTSD most likely caused by his military service; and that the Veteran's panic disorder was caused by his PTSD and should be considered an additional/additive challenge.  

An August 2012 private treatment report noted that the Veteran was diagnosed with PTSD and major depressive disorder.  It also noted that the Veteran has started having depressive symptoms after having had severe anxiety for several months.

After reviewing the Veteran's claims file, the Board concludes that the evidence supports the Veteran's contentions concerning the occurrence of inservice stressors.  As noted by the VA examiner in July 2011, the Veteran "was certainly exposed to formidable traumatic stressors that included fear of hostile military activity and/or terrorist activity."  His service treatment records reference his having come under a rocket attack.  There are also statements and testimony received from the Veteran, as well as a statement in support from his spouse.  

Resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, major depressive disorder, and panic disorder without agoraphobia, is warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


